845 F.2d 326
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Wanda Kay HEARNE and Michael Shawn Hearne, Plaintiffs-Appellants,v.W. Diaz McKENZIE, et al., Defendants-Appellees.
No. 87-6265.
United States Court of Appeals, Sixth Circuit.
April 18, 1988.

1
Before WELLFORD and ALAN E. NORRIS, Circuit Judges, and JULIAN A. COOK, Jr., District Judge.*

ORDER

2
The plaintiffs move for counsel and the defendants move to dismiss this appeal from an order entered by the district court in this civil rights case.  42 U.S.C. Sec. 1983.  The plaintiffs have filed responses to the defendants' motions to dismiss.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


3
The plaintiffs filed their complaint against numerous defendants involved in a domestic relations case in the Anderson County, Tennessee courts.  The district court entered an order dismissing some of the defendants and some of the claims.  The plaintiffs then filed a notice of appeal from that order.


4
Absent a Fed.R.Civ.P. 54(b) certification, an order disposing of fewer than all the claims or parties involved in the action is not appealable.   Liberty Mutual Ins. Co. v. Wetzel, 424 U.S. 737, 744 (1976).  Because the district court's order in this case disposed of fewer than all the claims or parties, it is a nonappealable order.  Therefore, the motions to dismiss are well-taken.  The plaintiffs can still raise all their issues in their appeal from the final judgment.


5
The motion for counsel is denied.  The motions to dismiss are granted, and this appeal is dismissed under Rule 9(b)(1), Rules of the Sixth Circuit, for lack of jurisdiction.



*
 The Honorable Julian A. Cook, Jr., U.S. District Judge for the Eastern District of Michigan, sitting by designation